            Case 2:20-cv-00262-RWS Document 17 Filed 04/13/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION

USA PRIME BASEBALL, LLC,                        :
                                                :
                      Plaintiff,                :
                                                :
                 v.                             :
                                                  Civil Action No.
                                                :
                                                  2:20-cv-00262-RWS
JOSEPH ODAK and USA SHOWCASE,                   :
INC.,                                           :
                                                :
                      Defendants.               :
                                                :

                          PLAINTIFF’S STATUS REPORT

          Pursuant to the Court’s Order entered on March 30, 2021 (Dkt. 14), Plaintiff

USA Prime Baseball, LLC (“USA Prime”) respectfully submits this Status Report.

          1.     The Court’s Order notes that USA Prime commenced this action on

November 9, 2020, Defendants’ answers were due on December 7, 2020, but, as of

the date of the Court’s Order, no substantive action had taken place in this case.

Accordingly, the Court ordered USA Prime to provide a status report to the Court

by April 13, 2021. (Dkt. 14).

          2.     On April 6, 2021, USA Prime filed its Request for Clerk’s Entry of

Default, supported by an affidavit of USA Prime’s counsel. (Dkt. 16).




DM1\11955749.1
            Case 2:20-cv-00262-RWS Document 17 Filed 04/13/21 Page 2 of 3




          3.     On April 12, 2021, the Clerk entered default against Defendants Joseph

Odak and USA Showcase, Inc. pursuant to Federal Rule of Civil Procedure 55(a).

          4.     USA Prime is in the process of preparing a Motion for Default

Judgment and supporting affidavits pursuant to Federal Rule of Civil Procedure

55(b), which it will file for the Court’s consideration.

 Dated: April 13, 2021                    Respectfully submitted,

                                          /s/ Alice E. Snedeker
                                          Alice E. Snedeker (GBN 151066)
                                          aesnedeker@duanemorris.com
                                          DUANE MORRIS LLP
                                          1075 Peachtree Street NE, Suite 2000
                                          Atlanta, GA 30309
                                          Telephone: 404.253.6989

                                          Lucas Wohlford (TX Bar No. 24070871)
                                          lwohlford@duanemorris.com
                                          Admitted Pro Hac Vice
                                          DUANE MORRIS LLP
                                          100 Crescent Court, Suite 1200
                                          Dallas, TX 75201
                                          Telephone: (214) 257-7200
                                          Fax: (214) 257-7201


                                          COUNSEL FOR PLAINTIFF
                                          USA PRIME BASEBALL, LLC




                                             2
DM1\11955749.1
            Case 2:20-cv-00262-RWS Document 17 Filed 04/13/21 Page 3 of 3




       CERTIFICATES OF SERVICE AND COMPLIANCE WITH LR 5.1

          I HEREBY CERTIFY that on April 13, 2021, the foregoing document was

electronically filed with the Clerk of Court using this Court’s CM/ECF system, and

that a copy of the foregoing document will be served this day on the parties via U.S.

Mail and sent to the addresses below. I further certify that the foregoing document

has been prepared in compliance with the requirements of LR 5.1 using 14-point

Times New Roman font.


          Joseph Odak
          2687 Francis Road
          Alpharetta, GA 30004

          USA Showcase, Inc.
          c/o Joseph Odak
          2687 Francis Road
          Alpharetta, GA 30004


                                                    /s/ Alice E. Snedeker
                                                    Alice E. Snedeker




                                          3
DM1\11955749.1
